          Case 3:19-cv-08094-DWL Document 1 Filed 04/01/19 Page 1 of 8




 1   Bernard R. Mazaheri
 2   Mazaheri & Mazaheri
     325 Shelby Street
 3   Frankfort, Kentucky 40601
 4   Email - bernie@thelaborfirm.com
 5   Tel - 602-529-4935

 6
     Attorney for Plaintiff Vicky Matthes
 7
 8                        IN THE UNITED STATES DISTRICT COURT

 9
                             FOR THE DISTRICT OF ARIZONA
10
11   Vicky Matthes,                              No.
12
             Plaintiff,
13
14   v.
15
     Cascades Holding US Inc.,                   COMPLAINT
16
17           Defendant.
18
19
20                                   Dated this 1st day of April, 2019
21
                                                 /s/ Bernard R. Mazaheri
22
                                                 Bernard R. Mazaheri
23                                               Attorney for Plaintiff Matthes
24
25
26
27
28
       Case 3:19-cv-08094-DWL Document 1 Filed 04/01/19 Page 2 of 8




 1         1.    The Plaintiff, Vicky Matthes, sues Defendant, Cascades Holding US
 2
     Inc., for interfering with her Family Medical Leave Act (FMLA) rights.
 3
 4         2.    The Honorable Court has original jurisdiction pursuant to 28 U.S.C.
 5
     § 1331 and 29 U.S.C. § 2617(a)(2).
 6
 7         3.    Venue is appropriate in the Prescott Division pursuant to LRCiv
 8
     77.1(a) as the operative facts occurred in Mohave County, Arizona.
 9
10         4.    Plaintiff began working for Defendant in Kingman, Arizona on or
11
     about July 19, 2016.
12
13         5.    Defendant employs over 50 employees in Kingman, Arizona.
14
           6.    On or about November 25, 2017 Plaintiff began her FMLA leave due
15
16   to her own serious health condition.
17
           7.    Plaintiff suffers from chronic obstructive pulmonary disease
18
19   (COPD).
20
21         8.    Defendant knew Plaintiff suffered from COPD.

22         9.    Plaintiff was entitled to intermittent FMLA leave from on or about
23
24   November 25, 2017.

25
           10.   COPD causes, among other conditions, sleep apnea.
26
27         11.   Defendant did not comply with the FMLA.

28



                                             2
       Case 3:19-cv-08094-DWL Document 1 Filed 04/01/19 Page 3 of 8




 1         12.   On or about November 25, 2017, Defendant approved Plaintiff for
 2
     FMLA leave.
 3
 4         13.   When Plaintiff applied for FMLA leave she had worked over a year
 5
     for Defendant.
 6
 7         14.   When Plaintiff applied for FMLA leave she had worked over 1250
 8
     hours for Defendant the preceding twelve months.
 9
10         15.   Plaintiff was eligible for FMLA leave.
11
           16.   Plaintiff complied with Defendant’s request for FMLA leave.
12
13         17.   Less than six months after starting FMLA leave Defendant
14
     demanded a recertification from Plaintiff.
15
16         18.   On or about March 15, 2018 Plaintiff submitted recertification for her
17
     FMLA.
18
19         19.   Defendant terminated Plaintiff on April 23, 2018.
20
21         20.   Defendant terminated Plaintiff because she fell asleep during her

22   break on April 19, 2018.
23
24         21.   Plaintiff worked the night shift.

25
           22.   Plaintiff began her night shift on April 19, 2018.
26
27         23.   Plaintiff was not feeling well on the 19th of April 2018.

28



                                              3
       Case 3:19-cv-08094-DWL Document 1 Filed 04/01/19 Page 4 of 8




 1           24.   Plaintiff advised her lead shift that she was not feeling well on April
 2
     19, 2018.
 3
 4           25.   Defendant knew or should have known that Plaintiff was not feeling
 5
     well on April 19, 2018.
 6
 7           26.   Plaintiff’s lead shift sought to find another employee to cover for
 8
     Plaintiff on April 19, 2018 after the lead shift discovered Plaintiff was not feeling
 9
10   well.
11
             27.   Plaintiff’s lead shift was acting for Defendant in trying to find a
12
13   replacement for Plaintiff.
14
             28.   Plaintiff’s lead shift did not secure a replacement on April 19, 2018.
15
16           29.   So, Plaintiff continued working while ill due to her COPD.
17
             30.   As the night went on Plaintiff felt worse.
18
19           31.   Plaintiff promptly told her partner on the line that she was going to
20
21   her truck because she wasn’t feeling well.

22           32.   When Plaintiff went to her truck to gather herself, she fell asleep due
23
24   to her COPD causing obstructive sleep apnea.

25
             33.   Plaintiff was sound asleep in her truck on Defendant’s property in
26
27   Mohave County, Arizona in the evening of April 19, 2018 for a few hours.

28



                                                4
       Case 3:19-cv-08094-DWL Document 1 Filed 04/01/19 Page 5 of 8




 1           34.   As soon as Plaintiff awoke, she went back inside to work.
 2
             35.   Sadly, Plaintiff had problems breathing when she went back to
 3
 4   work.
 5
             36.   Plaintiff promptly notified her line partner that she could not
 6
 7   breathe.
 8
             37.   Plaintiff went outside to catch her breath.
 9
10           38.   Plaintiff was outside catching her breath for about an hour.
11
             39.   Afterwards Plaintiff went back inside to finish her shift.
12
13           40.   Plaintiff’s supervisor was displeased with Plaintiff for being too ill to
14
     work at a hundred percent on April 19, 2018.
15
16           41.   Plaintiff’s supervisor told her she was going to be suspended and
17
     reported to human resources.
18
19           42.   Plaintiff explained that she was ill, had fallen asleep at no fault of
20
21   her own and that she had trouble breathing.

22           43.   Furthermore, Plaintiff had advised her superior at the beginning of
23
24   her shift she was having health problems.

25
             44.   Plaintiff should have been offered FMLA intermittent leave on April
26
27   19, 2018.

28



                                                5
       Case 3:19-cv-08094-DWL Document 1 Filed 04/01/19 Page 6 of 8




 1         45.   Defendant had sufficient information to know that Plaintiff suffered
 2
     from COPD; that sleep apnea and trouble breathing are symptoms.
 3
 4         46.   Defendant knew or should have known that Plaintiff needed FMLA
 5
     leave on April 19, 2018.
 6
 7         47.   Plaintiff provided Defendant with enough information to put them
 8
     on notice that she needed FMLA leave.
 9
10         48.   Defendant ignored Plaintiff’s need for FMLA leave.
11
           49.   Plaintiff’s supervisor suspended Plaintiff for Friday, April 20, 2018.
12
13         50.   Plaintiff went back to work on Saturday, April 21, 2018 and worked
14
     without incident.
15
16         51.   Plaintiff was scheduled to be off on Sunday, April 22, 2018.
17
           52.   On Monday, April 23, 2018, Defendant fired Plaintiff for falling
18
19   asleep on April 19, 2018.
20
21         53.   Defendant interfered with Plaintiff’s FMLA rights by not

22   designating April 19, 2018 as a leave day.
23
24         54.   Plaintiff suffered an unpaid suspension on April 20, 2018 as a result

25
     of Defendant’s interference with her FMLA rights.
26
27         55.   Plaintiff was terminated on April 23, 2018 in violation of the FMLA.

28



                                             6
       Case 3:19-cv-08094-DWL Document 1 Filed 04/01/19 Page 7 of 8




 1           56.   Defendant acted in reckless disregard of the FMLA.
 2
             57.   But for being ill on April 19, 2018 Plaintiff would not have been
 3
 4   terminated.
 5
             58.   Defendant is a multi-national company that was aware of the FMLA
 6
 7   generally and specifically as it related to Plaintiff.
 8
             59.   Defendant should have known that the issues of April 19, 2018
 9
10   should have been covered by the FMLA.
11
             60.   Defendant never advised Plaintiff that she could demand
12
13   retroactively FMLA benefits.
14
             61.   Defendant never advised Plaintiff of her right to take FMLA leave in
15
16   an emergency situation even if Defendant could not find a worker to replace
17
     Plaintiff.
18
19           62.   Plaintiff did not know that she could ask for retroactive FMLA leave.
20
21           63.   Plaintiff did not know that she did not have to work on April 19,

22   2018.
23
24           64.   Defendant made Plaintiff believe that Plaintiff had to work on April

25
     19, 2018 to keep in good standing unless Defendant found coverage.
26
27           Wherefore, Plaintiff demands trial by jury, judgment, back pay, liquidated

28



                                                 7
       Case 3:19-cv-08094-DWL Document 1 Filed 04/01/19 Page 8 of 8




 1   damages, reinstatement with full benefits, FMLA training for all employees of
 2
     Defendant in Mohave County, Arizona, attorneys’ fees, costs and any other relief
 3
 4   the Honorable Court deems appropriate.
 5
           Respectfully submitted this 1st day of April 2019,
 6
 7                                               /s/ Bernard R. Mazaheri
 8                                               Bernard R. Mazaheri
                                                 Mazaheri & Mazaheri
 9
                                                 325 Shelby Street
10                                               Frankfort, Kentucky 40601
11                                               Email - bernie@thelaborfirm.com
                                                 Tel - 602-529-4935
12
13                                               Attorney for Plaintiff Matthes
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             8
